                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION

QUARDARIAN L. MITCHELL, #2245387                  §

VS.                                              §                 CIVIL ACTION NO. 6:18cv401

GARY WHITE, ET AL.                               §
                                    ORDER OF DISMISSAL
       Plaintiff Quardarian Mitchell, an inmate formerly confined at the Hutchins State Jail is

proceeding pro se and in forma pauperis in the above-styled and numbered civil rights lawsuit,

complaining about events that occurred at the Gregg County Jail. The complaint was referred to

the United States Magistrate Judge, the Honorable John D. Love, for findings of fact, conclusions

of law, and recommendations for the disposition of the case.

       On June 29, 2019, Judge Love issued a Report, (Dkt. #27), recommending that Plaintiff’s

civil rights lawsuit be dismissed, without prejudice, for Plaintiff’s failure to prosecute his case.

Specifically, Judge Love highlighted how Plaintiff failed to notify the court of a change of address

or his whereabouts—coupled with his failure to communicate with the court since November 2018.

A copy of this Report was sent to Plaintiff at his last known address; return receipt requested. That

Report was returned as “undeliverable,” (Dkt. #28), much like previous mail from the Court sent

to Plaintiff. No objections to the Report have been received.

       Because no objections to Judge Love’s Report have been filed, Plaintiff is barred from de

novo review by the District Judge of those findings, conclusions, and recommendations and, except

upon grounds of plain error, from appellate review of the unobjected-to proposed factual findings

and legal conclusions accepted and adopted by the district court. Douglass v. United Services Auto.

Ass’n., 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

                                                 1
        The court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the Court has determined that the Report of the Magistrate Judge is correct. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

(1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is

“clearly erroneous, abuse of discretion and contrary to law.”). Accordingly, it is

        ORDERED that the Report of the United States Magistrate Judge, (Dkt. #27), is

ADOPTED as the opinion of the court. Further, it is

        ORDERED that Plaintiff’s civil rights lawsuit is DISMISSED, without prejudice, for

Plaintiff’s failure to prosecute. Finally, it is

        ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.

       SIGNED this the 23 day of July, 2019.




                                        ____________________________
                                        Thad Heartfield
                                        United States District Judge




                                                   2
